                 Case 2:20-cv-01878-BJR Document 58 Filed 02/26/21 Page 1 of 9




 1                                                  THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9   WSOU INVESTMENTS, LLC d/b/a BRAZOS                      No. 2:20-cv-1878-BJR
     LICENSING AND DEVELOPMENT,
10                                                           F5 NETWORKS, INC.’S ANSWER
                    Plaintiff,                               TO COMPLAINT
11
           v.
12
     F5 NETWORKS, INC,
13
                    Defendant.
14

15
            Defendant F5 Networks, Inc. (“F5” or “Defendant”), by and through its attorneys,
16
     respectfully submits this Answer and Affirmative Defenses to Plaintiff’s Complaint for Patent
17
     Infringement (the “Complaint”) filed September 15, 2020 (D.I. 1), by Plaintiff WSOU
18
     Investments, LLC d/b/a Brazos Licensing and Development (“WSOU” or “Plaintiff”).
19
            The headings below track those used in the Complaint and are for convenience only. They
20
     do not constitute any part of F5’s Answer to the Complaint or any admission by F5 as to the truth
21
     of the matters asserted. F5 further states that anything in the Complaint that is not expressly
22
     admitted is hereby denied.
23
                                    ANSWER TO THE COMPLAINT
24
                                                   Parties
25
            1.       F5 is without sufficient knowledge or information to form a belief as to the truth of
26

                                                                                 Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                              1201 Third Avenue, Suite 4900
      (No. 2:20-cv-1878-BJR) – 1                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
                 Case 2:20-cv-01878-BJR Document 58 Filed 02/26/21 Page 2 of 9




 1   the allegations in this paragraph and therefore denies all such allegations.
 2          2.         F5 is incorporated in Washington and its headquarters are at 801 5th Ave, Seattle,
 3   WA 98104. F5 has a regional office at 11911 Freedom Dr. #950 Reston, VA 20190. F5 denies
 4   the remaining allegations in this paragraph.
 5                                                 Jurisdiction
 6          3.         F5 admits that the Complaint is styled as an action for patent infringement arising
 7   under Title 35 of the United States Code.
 8          4.         F5 admits that the Complaint is styled as an action for patent infringement over
 9   which the Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).
10          5.         F5 does not contest that this Court, in the Western District of Washington, has
11   personal jurisdiction over F5 for purposes of this action. F5 denies the remaining allegations of
12   this paragraph.
13                                                    Venue
14          6.         F5 admits that venue is proper in this Court for purposes of this action. F5 denies
15   the remaining allegations of this paragraph.
16                                               Patent-In-Suit
17          7.         F5 is without sufficient knowledge or information to form a belief as to the truth of
18   the allegations in this paragraph and therefore denies all such allegations.
19                                               The ’884 patent
20          8.         F5 admits a purported copy of U.S. Patent No. 7,953,884 (“the ’844 patent” or
21   “Asserted Patent”) attached to the Complaint as Exhibit 1 indicates that it is entitled “Method and
22   apparatus for overload control and audit in a resource control and management system,” it issued
23   on May 31, 2011, and the application leading to the ’844 patent was filed on April 9, 2007. F5
24   denies any remaining allegations of this paragraph.
25          9.         Denied.
26

                                                                                    Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                                1201 Third Avenue, Suite 4900
      (No. 2:20-cv-1878-BJR) – 2                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
                Case 2:20-cv-01878-BJR Document 58 Filed 02/26/21 Page 3 of 9




 1                        COUNT 1: INFRINGEMENT OF THE ’884 PATENT
 2           10.     F5 incorporates by reference each of its responses set forth in the paragraphs above
 3   as if fully set forth herein.
 4           11.     Denied.
 5           12.     Denied.
 6           13.     F5 admits it was served with the Complaint. F5 denies the remaining allegations
 7   of this paragraph.
 8           14.     Denied.
 9           15.     Denied.
10           16.     Denied.
11           17.     F5 admits that Exhibit 2 to the Complaint purports to compare claims of the ’844
12   patent to F5’s “BIG-IP System.” F5 denies the remaining allegations of this paragraph.
13           18.     F5 admits a pleading may adopt an exhibit by reference to the extent allowed under
14   Federal Rule of Civil Procedure 10(c).
15           19.     Denied.
16                                             Jury Demand
17           20.     WSOU’s demand for a jury trial does not require a response from F5.
18                                       WSOU’s Prayer for Relief
19           To the extent any response is required to any paragraph of WSOU’s Prayer for Relief,
20   including without limitation its statements labeled A-F(iii), F5 denies that WSOU is entitled to any
21   relief from F5 and denies any allegations underlying or stated in WSOU’s requested relief.
22                                     AFFIRMATIVE DEFENSES
23           Subject to the responses above, F5 alleges and asserts the following defenses in response
24   to the allegations, undertaking the burden of proof only as to those defenses deemed affirmative
25   defenses by law and without reducing or removing WSOU’s burden of proof on its affirmative
26   claims against F5, regardless of how such defenses are denominated herein. In addition to the

                                                                                Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                              1201 Third Avenue, Suite 4900
      (No. 2:20-cv-1878-BJR) – 3                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
                 Case 2:20-cv-01878-BJR Document 58 Filed 02/26/21 Page 4 of 9




 1   affirmative defenses described below, F5 specifically reserves all right to allege additional
 2   affirmative defenses that become known through the course of discovery.
 3                                       First Affirmative Defense
 4             21.   F5 does not, has not, and will not infringe, literally or under the doctrine of
 5   equivalents, willfully or otherwise, any valid, properly construed claim of the Asserted Patent,
 6   either directly, indirectly, contributorily, by inducement, or in any other manner.
 7                                      Second Affirmative Defense
 8             22.   Each claim of the Asserted Patent is invalid for failure to comply with one or more
 9   of the statutory requirements specified in Title 35 of the United States Code, including, but not
10   limited to 35 U.S.C. §§ 101, 102, 103, and/or 112.
11                                      Third Affirmative Defense
12             23.   To the extent that WSOU and any predecessors in interest to the Asserted Patent
13   failed to properly mark any of their relevant products as required by 35 U.S.C. § 287, or otherwise
14   give proper notice that F5’s actions allegedly infringed the Asserted Patent, F5 is not liable to
15   WSOU for the acts alleged to have been performed before it received actual notice that it was
16   allegedly infringing the Asserted Patent.
17                                      Fourth Affirmative Defense
18             24.   WSOU’s claims for damages are statutorily limited or barred by 35 U.S.C. §§ 286
19   and 287. WSOU is further barred under 35 U.S.C. § 288 from recovering costs associated with its
20   action.
21                                       Fifth Affirmative Defense
22             25.   WSOU’s claims are barred, in whole or in part, based upon prosecution history
23   estoppel, prosecution history disclaimer, and/or the internally inconsistent litigation positions
24   WSOU has explicitly or implicitly taken with respect to the Asserted Patent in proceedings before
25   the USPTO in the prosecution or amendment of the Asserted Patent. As a result, WSOU is
26   estopped to maintain that the claims of the Asserted Patent are broad enough to cover any F5

                                                                                Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                              1201 Third Avenue, Suite 4900
      (No. 2:20-cv-1878-BJR) – 4                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
                 Case 2:20-cv-01878-BJR Document 58 Filed 02/26/21 Page 5 of 9




 1   product alleged to infringe the Asserted Patent, either literally or by application of the doctrine of
 2   equivalents.
 3                                       Sixth Affirmative Defense
 4          26.      The claims of the Asserted Patent are not entitled to a scope sufficient to encompass
 5   any of the allegedly infringing acts practiced by F5.
 6                                      Seventh Affirmative Defense
 7          27.      WSOU is precluded from recovering its reasonable attorneys’ fees, costs, and/or
 8   increased damages under 35 U.S.C. §§ 284 or 285.
 9                                         Reservation of Rights
10          F5 expressly reserves the right to assert any other legal or equitable defenses to which it is
11   shown to be entitled, including all affirmative defenses under Rule 8(c) of the Federal Rules of
12   Civil Procedure, the Patent Laws of the United States, and any other defenses that may now exist
13   or in the future be available based on discovery or further factual investigation in this case.
14                                       F5’S COUNTERCLAIMS
15          Pursuant to Federal Rule of Civil Procedure 13, Defendant and now Counter-Plaintiff F5,
16   brings these Counterclaims against Plaintiff and now Counter-Defendant WSOU. F5 seeks
17   declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202, declaring United States Patent No.
18   7,953,884 (the “’844 Patent”) invalid, unenforceable, and not infringed by F5.
19                                               The Parties
20          1.       Counterclaim Plaintiff F5 Networks, Inc. is a corporation organized and existing
21   under the laws of the State of Washington with its corporate headquarters at 801 5th Ave, Seattle,
22   WA 98104.
23          2.       Upon information and belief based on Paragraph 1 of the Complaint as pleaded by
24   WSOU, Counterclaim Defendant WSOU is a Delaware corporation with its principal place of
25   business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.
26                                        Jurisdiction and Venue

                                                                                 Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                               1201 Third Avenue, Suite 4900
      (No. 2:20-cv-1878-BJR) – 5                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
                  Case 2:20-cv-01878-BJR Document 58 Filed 02/26/21 Page 6 of 9




 1           3.       These counterclaims arise under the patent laws of the United States, Title 35,
 2   United States Code. The jurisdiction of this Court is proper under at least 35 U.S.C. § 271 et seq.,
 3   and 28 U.S.C. §§ 1331, 1338, 1367, 2201, and 2202.
 4           4.       WSOU has consented to the personal jurisdiction of this Court by at least pursuing
 5   its action for patent infringement in this District and stipulating to venue in this District (Dkt. 15).
 6           5.       Based on WSOU’s conduct in this action, venue is proper in this District pursuant
 7   to at least 28 U.S.C. § 1391.
 8                                                  COUNT I
 9                          Declaration of Non-Infringement of the ’844 Patent
10           6.       An actual and justiciable controversy exists between the parties as to F5’s non-
11   infringement of the ’844 Patent based on WSOU’s filing of the Complaint in this action and F5’s
12   Answer and Affirmative Defenses above.
13           7.       F5 does not infringe at least claim 11 of the ’844 Patent, either directly or indirectly,
14   and either literally or under the doctrine of equivalents, through its use or incorporation of any
15   technology, including the Exemplary Defendant Products as defined by WSOU. For example, the
16   accused instrumentality does not include “determining a reduction percentage that corresponds
17   with a percentage of calls that will be blocked” or any equivalent thereof or “wherein determining
18   the reduction percentage is based, at least in part, on available central processing unit memory” or
19   any equivalent therefor, and thus does not infringe the ’844 Patent.
20           8.       Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., F5
21   seeks a declaration that F5 has not infringed and does not infringe any claim of the ’844 Patent
22   under any theory, including directly (whether individually or jointly) and indirectly (whether
23   contributorily or by inducement).
24                                                  COUNT II
25                               Declaration of Invalidity of the ’844 Patent
26           9.       An actual and justiciable controversy exists between the parties as to the invalidity

                                                                                    Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                                  1201 Third Avenue, Suite 4900
      (No. 2:20-cv-1878-BJR) – 6                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
                                                                                   Fax: 206.359.9000
                 Case 2:20-cv-01878-BJR Document 58 Filed 02/26/21 Page 7 of 9




 1   of the ’844 Patent based on WSOU’s filing of the Complaint in this action and F5’s Answer and
 2   Affirmative Defenses above.
 3          10.      The claims of the ’844 Patent are invalid for failure to satisfy one or more of the
 4   requirements of Title 35 of the United States Code, including, without limitation, 35 U.S.C. §§
 5   101–103 and 112. For example, the claims of the ’844 patent are anticipated and/or rendered
 6   obvious by the prior art. In another example, the claims lack written description, are not enabled,
 7   and/or are not sufficiently definite.
 8          11.      Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., F5
 9   seeks a declaration that all claims of the ’844 patent are invalid for failure to comply with one or
10   more of the requirements of United States Code, Title 35, including without limitation 35 U.S.C.
11   §§ 101, 102, 103, and 112.
12                                             JURY DEMAND
13          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, F5 hereby demands trial by
14   jury on all triable issues in WSOU’s Complaint and F5’s Answer, Affirmative Defenses, and
15   Counterclaims.
16                                           PRAYER FOR RELIEF
17          WHEREFORE, F5 respectfully prays for the following relief:
18          a.       A dismissal with prejudice of WSOU’s Complaint against F5;
19          b.       A judgment in favor of F5 on all of its Counterclaims;
20          c.       A judgment that WSOU is not entitled to any relief whatsoever, whether in law or
21   equity or otherwise, from its suit against F5;
22          d.       A declaration that the claims of the ’844 patent are invalid for failure to meet the
23   conditions of patentability and/or otherwise comply with one or more of 35 U.S.C. §§ 101, 102,
24   103, and 112;
25          e.       A declaration that F5 has not infringed (directly, indirectly, willfully, literally
26   and/or under the doctrine of equivalents) any valid and enforceable claim of the ’844 patent;

                                                                                Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                              1201 Third Avenue, Suite 4900
      (No. 2:20-cv-1878-BJR) – 7                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
                 Case 2:20-cv-01878-BJR Document 58 Filed 02/26/21 Page 8 of 9




 1          f.       A declaration that this case is exceptional under 35 U.S.C. § 285 and an award to
 2   F5 of its reasonable cost and attorneys’ fees; and
 3          g.       Such other and further relief as the Court deems just and proper.
 4
     DATED: February 26, 2021                             /s/ Ramsey M. Al-Salam
 5
                                                          /s/ Stevan R. Stark
 6                                                        Ramsey M. Al-Salam, WSBA No. 18822
                                                          RAlsalam@perkinscoie.com
 7                                                        Stevan R. Stark, WSBA No. 39639
                                                          SStark@perkinscoie.com
 8                                                        PERKINS COIE LLP
 9                                                        1201 Third Avenue, Suite 4900
                                                          Seattle, WA 98101-3099
10                                                        Tel: 206-359-8000

11                                                        /s/ Shane Brun
                                                          Shane Brun (admitted pro hac vice)
12                                                        sbrun@kslaw.com
13                                                        KING & SPALDING LLP
                                                          601 S. California Ave., Suite 100
14                                                        Palo Alto, CA 94304
                                                          Tel: 415-318-1245
15
                                                          /s/ Angela C. Tarasi
16
                                                          Angela C. Tarasi (admitted pro hac vice)
17                                                        atarasi@kslaw.com
                                                          KING & SPALDING LLP
18                                                        1400 16th Street
                                                          16 Market Square, Suite 400
19                                                        Denver, CO 80202
                                                          Tel: 720-535-2300
20

21                                                        Attorneys for Defendant F5 Networks, Inc.

22

23

24

25

26

                                                                                 Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                               1201 Third Avenue, Suite 4900
      (No. 2:20-cv-1878-BJR) – 8                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
              Case 2:20-cv-01878-BJR Document 58 Filed 02/26/21 Page 9 of 9




 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on February 26, 2021, I caused copies of the foregoing document to
 3   be served via CM/ECF to the counsel of record in this matter.
 4
                                                        /s/ Stevan R. Stark
 5                                                      Stevan R. Stark

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                              Perkins Coie LLP
      CERTIFICATE OF SERVICE                                           1201 Third Avenue, Suite 4900
      (No. 2:20-cv-1878-BJR) – 1                                         Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
                                                                            Fax: 206.359.9000
